Citation Nr: 0736916	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  96-47 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a schedular and/or extraschedular rating in 
excess of 20 percent for residuals of dislocations of the 
nondominant left shoulder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 
1976, and had subsequent periods of active duty for training.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in February 2006, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, through the VA's Appeals 
Management Center (AMC) in Washington, DC.  The purpose of 
such remand was to afford the veteran a videoconference 
hearing before the Board, since the Veterans Law Judge who 
had previously conducted a Board hearing regarding this 
matter in June 2002 was no longer employed by the Board.  On 
remand, the veteran was afforded his requested 
videoconference hearing before the undersigned Veterans Law 
Judge, a transcript of which is of record.  At such hearing, 
the veteran submitted additional documentary evidence along 
with a waiver for its initial consideration by the RO.  The 
case has since been returned to the Board for further review.  

The issue of the veteran's entitlement to an extraschedular 
evaluation for his service-connected residuals of 
dislocations of the left shoulder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the AMC.


FINDING OF FACT

The veteran's service-connected residuals of his nondominant 
left shoulder disability, to include a history of 
dislocation, are primarily manifested by a diminution in 
range of motion of the left arm to a point mid-way between 
the left side and shoulder levels; repetitive use and flare-
ups of pain are noted to further limit range of motion to a 
point more closely indicative of a loss of motion to 25 
degrees from the side; indicia of ankylosis or humeral 
impairment involving loss of the head, nonunion, or fibrous 
union are absent.  
CONCLUSION OF LAW

The schedular criteria for the assignment of a 30 percent 
rating, but none greater, for residuals of dislocations of 
the left (nondominant) shoulder have been met.  U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5201 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Considerations

As noted above, this matter was previously remanded by the 
Board in February 2006, and one or more prior occasions, in 
order to facilitate the conduct of additional evidentiary 
and/or procedural development.  All of the actions previously 
sought by the Board through its prior development requests 
appear to have been completed in full as directed, and it is 
of note that neither the veteran, nor his representative, 
contends otherwise.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he or she should submit all pertinent evidence in his 
possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the information and 
evidence needed by the veteran-appellant to substantiate and 
complete his claim, notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain for the appellant was provided to him 
through various letters from the RO and AMC.  The appellant 
was thereby notified that he should submit all pertinent 
evidence in his possession, and in addition, he was afforded 
the notice required under Dingess/Hartman.  

VCAA notice is to be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the initial VCAA notice letter as to the claim 
herein at issue was not prepared and furnished to the 
veteran-appellant prior to entry of the initial RO decision, 
and notice relating to Dingess/Hartman was provided to him at 
a time much subsequent thereto.  Where the VCAA notice is 
defective, the Board must presume that the error was 
prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (2007) 
(recognizing that "VCAA notice errors are reviewed under a 
prejudicial error rule" and holding that "all VCAA notice 
errors are presumed prejudicial and . . . VA has the burden 
of rebutting this presumption"); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court of Appeals for Veterans Claims' holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders, supra, at *10 ("this opinion does not 
. . . change the rule that reversal resulted the essential 
fairness of the adjudication to have been affected").  That 
is, "the key to determining whether an error is prejudicial 
is the effect of the error on the essential fairness of the 
adjudication."  Id.; accord Sanders, supra.  "[A]n error is 
not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" id., at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Dalton v. Nicholson, 21 
Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Accordingly, "there could be no prejudice if the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim..."  Mayfield, 
supra, at 128.

The record in this instance demonstrates that full VCAA 
notice was effectuated  prior to the issuance of a 
supplemental statement of the case by the RO in August 2006.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form of 
an SOC to cure timing of a notification defect).  More timely 
VCAA notice would not have operated to alter the outcome of 
the issue on appeal, in view of the fact that the Board 
herein assigns an increased schedular evaluation for the 
disorder in question, which is actually the highest available 
under the most appropriate diagnostic criteria, and the 
record does not otherwise demonstrate entitlement to a 
schedular rating in excess of the evaluation herein assigned.  
Sanders, supra (recognizing that "a demonstration that the 
outcome would not have been different in the absence of the 
error would demonstrate that there was no prejudice").  In 
view of the foregoing, the Board cannot conclude that any 
defect in the timing of the notice provided affected the 
essential fairness of the adjudication, and, thus, the 
presumption of prejudice is rebutted.  Id.

Also, all pertinent examination and treatment records have 
been obtained and made a part of the claims folder to the 
extent that such records have been adequately identified or 
are otherwise available.  Notice is taken that record 
includes multiple volumes of examination and treatment 
records compiled by VA and non-VA sources, as well as a 
variety of other evidence.  The veteran has been afforded 
multiple VA examinations and two Board hearings.  Further, 
the veteran has indicated that he has no further evidence to 
submit.  Inasmuch as there is ample evidence of record to 
render an appellate decision, and, as such, there is no duty 
to obtain in this instance any further VA medical examination 
or to solicit any further medical opinion.  38 C.F.R. 
§ 3.326.  Accordingly, it is found VA has satisfied its 
duties under the VCAA.



Merits of the Claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., 
Part 4.  Each disability must be viewed in relation to its 
history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Service connection for a dislocation of the left 
acromioclavicular joint was established by RO action in 
October 1985, with assignment of a 20 percent schedular 
evaluation therefor under 38 C.F.R. § 4.71a, DC 5203, 
effective from August 1985.  The 20 percent rating has 
remained in effect since that time and is protected.  In 
September 2000, the veteran initiated a claim for increase 
for his service-connected left shoulder disorder, the denial 
of which by the RO in October 2000 forms the basis of the 
instant appeal.  

Musculoskeletal disabilities of the shoulder and arm may be 
rated under DCs 5200 through 5203.  Normal ranges of upper 
extremity motion are defined by VA regulation as follows:  
Forward elevation (flexion) from zero to 180 degrees; 
abduction from zero to 180 degrees; and internal and external 
rotation to 90 degrees.  Lifting the arm to shoulder level is 
lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

Under DC 5200, ratings from 30 to 50 percent are assignable 
for the dominant upper extremity affected by ankylosis of the 
scapulohumeral joint.  38 C.F.R. § 4.71a, DC 5200.

DC 5201 provides that limitation of motion of the major or 
minor arm at the shoulder level warrants a 20 percent 
disability rating.  Limitation of motion of the minor arm 
midway between the side and shoulder level is also rated 20 
percent, whereas the major arm warrants a 30 percent 
evaluation.  A 30 percent rating is warranted when there is 
limitation of motion of the minor arm to 25 degrees from the 
side; the major arm is evaluated at 40 percent with such 
limitation.  38 C.F.R. § 4.71a, DC 5201.

Under DC 5202, for impairment of the humerus in the major 
arm, a 20 percent rating is assignable when there is 
malunion, with moderate deformity; a 30 percent rating is for 
assignment when there is marked deformity of the major arm.  
Also under DC 5202, for recurrent dislocations of the major 
arm at the scapulohumeral joint, a 20 percent rating is 
assignable with infrequent episodes, and guarding of movement 
only at shoulder level; a 30 percent rating is also for 
assignment when there are frequent episodes and guarding of 
all arm movements for the major arm.  38 C.F.R. § 4.71a, DC 
5202.

Under 38 C.F.R. § 4.71a, DC 5203, for impairment of the 
clavicle or scapula in the major or minor arm manifested by 
dislocation, a 20 percent rating is warranted.  For nonunion 
with loose movement, a 20 percent rating is assignable.  Id.  
For nonunion without loose movement, and for malunion, a 10 
percent rating is assignable.  Id.

Regardless of the criteria, when assigning a disability 
rating it is necessary to consider functional loss due to 
flare-ups, fatigability, weakness, incoordination, and pain 
on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  Under 38 C.F.R. §§ 4.40 and 4.45, the rating for an 
orthopedic disorder must reflect functional limitation which 
is due to pain, as supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  

In connection with the veteran's claim for increase of 
September 2000, much evidence has been developed, including 
reports of VA medical examinations in 2002, 2003, 2004, and 
2006.  Such evidence identifies the veteran's dominant upper 
extremity to on the right side, thereby rendering his left 
shoulder to be his minor or nondominant shoulder.  The record 
further demonstrates that the veteran is already in receipt 
of the highest evaluation available for dislocation of the 
acromioclavicular joint under DC 5203 for his nondominant 
shoulder.  That evidence otherwise fails to denote evidence 
of ankylosis, fibrous union of the humerus, nonunion of the 
humerus (false flail joint), or loss of the head of the 
humerus (flail shoulder).  The primary manifestation is shown 
to be limited motion of the left shoulder, with motion the 
left arm being reduced at times to 100 degrees of flexion.  
The more recent examinations in 2004 and 2006 identify a more 
expansive range of motion of the veteran's left shoulder.  As 
such, no more than a 20 percent schedular evaluation is for 
assignment under DC 5201 or other analogous rating criteria 
based upon the range of motion findings noted above without 
consideration of pain, weakness and other factors discussed 
below.  

This is a case in which there is evidence that additional 
limitations result from pain and functional loss involving 
the veteran's service-connected left shoulder disorder, such 
that consideration of an increased schedular evaluation 
beyond the 20 percent level is in order under 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and DeLuca, supra.  During the course of 
the instant appeal, motion of the left shoulder was found to 
be limited to 100 degrees of flexion, but, in addition, there 
was noted by the VA examiner to be as much as a 50 percent 
reduction in left shoulder flexion during acute flare-ups of 
pain.  Current and prior examinations have consistently 
revealed the continued presence of pain and other elements of 
functional loss.  Notice is taken that a VA physician offered 
his opinion in August 2004 that, during acute flare-ups, 
there was estimated to be probably a thirty percent reduction 
in range of motion of the left shoulder, secondary to pain.  
As well, moderate functional impairment was noted to be 
present during flare-ups, with there being a mild functional 
loss in between flare-ups.  Notice is taken that the 
veteran's pain is significant and that it occurs throughout 
the range of virtually all movements, and that repetitive 
movements and recurring flare-ups further limit range of 
motion.  In all, the effects pain and functional loss 
evidence are found to be of such significance as to more 
nearly approximate the criteria for the next higher 
evaluation under DC 5201, which is also the highest available 
under that DC for the nondominant upper extremity, on the 
basis of a reduction of left arm flexion to 25 degrees.  On 
that basis, assignment of a 30 percent schedular evaluation, 
but none greater, is found to be in order.  


ORDER

A 30 percent rating, but none greater, for residuals of 
dislocations of the left (nondominant) shoulder is granted, 
subject to those provisions governing the payment of monetary 
benefits.  


REMAND

The veteran in this instance has advanced a claim of 
extraschedular entitlement to an increased disability 
evaluation for his service-connected left shoulder disorder 
on the basis of a marked interference by such disability upon 
his employment as a vehicle mechanic.  See 38 C.F.R. 
§ 3.321(b)(1).  The Board does not have the authority to 
assign, in the first instance, a higher rating on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1).  See, 
e.g., Bagwell v. Brown, 9 Vet. App. 377 (1996). 

The veteran  has produced evidence from medical professionals 
as to work-related restrictions caused by his left shoulder 
disorder, such as a doctor's report in October 2005 that he 
was unable to lift more than ten pounds and required to 
engage in physical therapy, both for a period of three to six 
weeks.  In addition, evidence from the veteran's employer is 
offered, such as sick leave records for a portion of 2003 and 
the veteran's assignment to light duty during 2007.  In 
addition, testimony has been advanced that nearly a one-year 
period was required for the veteran to progress to a 40-hour 
work week, due to his left shoulder disability and that, 
during the 12-month period prior to his July 2007 hearing, 
four weeks of work had been missed as a result of left 
shoulder problems.  

The data provided by the veteran's employer are, however, 
incomplete in terms of the number of hours of sick leave 
taken in years other than 2003 and for what particular 
sickness in 2003 and in other pertinent years such leave was 
taken.  As well, it is unclear for what reason the veteran 
was assigned to light duty in early 2007.  Obtaining more 
detailed data with respect to the question of whether the 
disorder at issue is productive of a marked interference with 
employment is thus deemed advisable.  

Accordingly, this portion of the appeal is REMANDED for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2007), the veteran 
must be provided notice of what 
additional information and evidence are 
still needed to substantiate his claim 
for an extraschedular rating in excess of 
30 percent for residuals of dislocations 
of the left shoulder, including evidence 
of frequent hospitalization for its 
treatment, or evidence that his service-
connected left shoulder disorder, alone, 
has resulted in a marked interference 
with employment.  38 C.F.R. § 3.321(b)(1) 
(2007).  The veteran must also be 
notified of what portion of that evidence 
VA will secure, and what portion he 
himself must submit and advised to submit 
all pertinent evidence not already on 
file that is held in his possession. The 
veteran must also be informed that, if 
requested, VA will assist him in 
obtaining relevant evidence, provided 
that he furnishes sufficient, identifying 
information and written authorization.

The VCAA notice must also include, 
pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), an explanation as to 
the information or evidence needed to 
establish ratings and effective dates, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

Depending on the response received from 
the veteran, any and all assistance due 
him must then be afforded.

2.  The veteran must also be advised by 
the RO/AMC that employment records, to 
include statements from current or former 
supervisors and co-workers, would be 
relevant as to whether and to what degree 
his left shoulder disorder impairs his 
ability to perform his job as a vehicle 
mechanic.  In addition, records complied 
by his employer as to sick leave taken 
from 1999 to the present; the reason(s) 
that such sick leave was taken; whether 
less than a full week was ever worked 
because of left shoulder disability 
during the period from 1999 to the 
present, and, if so, the number of weeks 
that occurred and how many hours were 
actually worked; and whether he was not 
permitted to work or assigned to light 
duty, due exclusively to left shoulder 
disability during the period from 1999 to 
the present, and, if so, the days or 
weeks he was restricted should be fully 
quantified for that period of time.  

3.  Any pertinent records of VA medical 
treatment compiled since January 2005, 
which are not already on file, must be 
obtained for inclusion in the veteran's 
claims folder.  

4.  Lastly, the veteran's claim of 
entitlement to an extraschedular rating 
in excess of 30 percent for residuals of 
dislocations of the left shoulder must be 
readjudicated, based on a de novo review 
of all pertinent evidence and 
consideration of all pertinent legal 
criteria.  If so warranted, referral of 
the matter to the VA's Under Secretary 
for Benefits or the VA's Director of the 
Compensation and Pension Service must be 
undertaken.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his representative 
must be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

The veteran need take no action until he is notified.  He has 
the right to submit additional evidence and argument on the 
matter(s) the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this remand is to 
obtain additional evidentiary and procedural development.  No 
inference as to the outcome of this matter should be drawn 
from the actions requested.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


